Order entered February 18, 2014




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-13-01670-CV

                        D&J REAL ESTATE SERVICES, INC.
                 D/B/A RE/MAX PREMIER GROUP, ET AL., Appellants

                                               V.

                           GREG L. PERKINS, ET AL., Appellees

                      On Appeal from the 429th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 429-00559-2011

                                           ORDER
       We GRANT appellant’s February 12, 2014 motion for an extension of time to file the

reporter’s record. The reporter’s record shall be filed on or before Monday, March 3, 2014.

       We DIRECT the Clerk of this Court to send a copy of this order by electronic

transmission to Shawn Gant, Official Court Reporter for the 429th Judicial District Court of

Collin County, Texas, and all counsel of record.

                                                      /s/   ADA BROWN
                                                            JUSTICE